Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 1/20/2021.
Claims 1, 3-11, 15, and 17-20 have been amended.
Claims 2, 9, and 16 have been cancelled.
No claims have been added.
Claims 1, 3-8, 10-15, and 17-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and computer-executable instructions and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 8, and 15 recite receiving and matching address information and determining a risk score based on the match.  The limitations of receiving the address and transaction data, matching the address data, identifying that data IS missing/incomplete data (fuzzy), comparing data to identify/determine the missing data (fuzzy), comparing/analyzing data (ratios, number of terminals, etc.), comparing data to thresholds, determining scores based on the collected and matched data, determine whether or not take an action (such as regulate and/or block an transaction), and transmitting data (such as scores), as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim elements precludes the step from practically being performed in the mind which represents the abstract idea of mental processes. For example, but for the “by one or more processors” language, “determining” in the context of this claim encompasses the user manually calculating a score based on whether or not the collected data matches. 
Additionally, the above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices (such as risk mitigation) and commercial and legal interactions (such as contracts and sales 
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
– using a processor to perform collecting, matching, and determining steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, comparing, and analyzing data) 
– using a computer-readable medium, databases, and/or memory to perform data storage activities (i.e., as a generic processor performing a generic computer functions of storing data) 
– using a computer with executable instructions to perform collecting, matching, and determining steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, comparing, and analyzing data).
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when ‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example, “interfacing”, as used in the claims, can be interpreted as merely transmitting and receiving information over a network, such as those activities performed in Symantec.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial 
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-5, 10-12, and 17-19 recite limitations related to the fuzzy data identification and correction of the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide 
Claims 6, 7, 13, 14, and 20 recite limitations related to additional types of data to be collected and compared.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Claims 6, 7, 13, 14, and 20 are ineligible.  


Response to Arguments
Applicant’s arguments filed 1/20/2021have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant’s arguments are similar to those provided previously.  Examiners response to those remarks is repeated below.  Additionally, Applicant appears to emphasize the device used (processors for determining, “at the terminal of service”, etc.).  Examiner asserts that these devices are used as tools for implementing the processes and not technology to which the claimed invention is rooted (see MPEP 2106.05(f), addresses the difference between “rooted in the technology” and using the technology as a tool).  As provided in the previous office action:

Applicant has resubmitted the same arguments as provided for the previous after final consideration, which are in turn similar to Applicant’s remarks filed 5/8/2019 and responded to in the office action mailed 9/13/2019.  Applicant has not provided the additional explanations as discussed in the after final/interview and/or the office action.
Applicant argues that the claimed invention cannot be performed in the human mind because it “…requires additionally functionality than that afford by the mind…”.  This argument has been responded to in the previous office action, repeated here:
Applicant argues that the claimed invention cannot be performed in the human mind because it “…requires additionally functionality than that afford by the mind…”.  Applicant has not explained how/why this is true.  Applicant has merely recited the claim elements.  These elements includes performing activities “at the terminal”, however this only ties the steps to the use of a computer (by using a computer to perform the steps that could be performed mentally).  Applicant has not shown that the steps, alone or in combination, such as receiving identification data, comparing address data from the identification data, comparing the data to threshold (including determining a threshold), making decisions based on the data (such as not performing a transaction), and providing results to a user could not be performed without the computer.
Applicant argues that “…the steps of determining whether to process or block a transaction processing operation based upon a risk score that is determined by comparing first and second address information with a number of institutes to which the user has applied within a particular time interval results in a practical application…”.  This argument has been responded to in the previous office action, repeated here:
Applicant argues that “…the steps of determining whether to process or block a transaction processing operation based upon a risk score that is determined by comparing first and second address information with a number of institutes to which the user has applied within a particular time interval results in a practical application…”  The claim matches the first address with the second address, not the two addresses with a number of institutes to which the user has applied within a particular time interval.  
II. Rejection of Claims under 35 U.S.C. §102 & 35 U.S.C. §103
The 103 rejections have been withdrawn.  The closest prior art to the invention, as previously applied to the claims, includes: Clark et al. (Pub. No. US 2013/0211985 A1), which discloses receiving, by the one or more processors, a user input comprising identification information of a user requesting a service, a definition of a type of the  based on results of the comparing, and transmitting the risk score to a terminal of the service that the user is requesting; Kohlenberg et al. (Pub. No. US 2015/0254452 A1) which discloses comparing a matching result with one or more service thresholds, each dependent upon a type of the service that the user is requesting; and Brunzell et al. (Patent No. US 7,991,689 B1) which discloses determining whether to regulate a transaction processing operation of a service based upon a risk score/determination associated with the user (including selectively processing or blocking the transaction).
Additionally, regarding the newly amended claim material, Conti et al. (Pub. No. US 2015/0112981 A1) has been identified as teaching a determination that the identification information comprises fuzzy identification information and retrieving second coding data in response to determining that the identification information comprises fuzzy identification information (see “Additional Identified Prior Art Not Relied Upon for Rejections” below for more detail).
receiving, by the one or more processors, a user input comprising identification information of a user requesting a service, a definition of a type of the service, and an identifier of a provider of the service, processing a first portion of the identification information to determine a first address coding information representing code values associated with first address information associated with the user, retrieving a second address coding information from a database based on a second portion of the identification information (wherein the second address coding information represents code values associated with second address information associated with the user and wherein the database stores address coding information for a plurality of users), matching the first address coding information with the second address coding information to generate an address matching result, determining a risk score associated with the user based on results of the comparing, and transmitting the risk score to a terminal of the service that the user is requesting, comparing a matching result with one or more service thresholds, each dependent upon a type of the service that the user is requesting, determining whether to regulate a transaction processing operation of a service based upon a risk score/determination associated with the user (including selectively processing or blocking the transaction), and a determination that the identification information comprises fuzzy identification information and retrieving second coding data in response to determining that the identification information comprises fuzzy identification information, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  
III. Additional Identified Prior Art Not Relied Upon for Rejections
Neustin et al. (Pub. No. US 2002/0181466 A1). Discloses fuzzy address information for identifying missing data, as previously applied to 1.	Claims 3-5, 10-12, and 17-19 ([0017], “Fuzzy addressing or identification is a method/system that creates a precise address or identification by taking a "fuzzy" address or identification (imprecise and ambiguous) and using it to look-up or determine or resolve an accurate or identity (precise and unambiguous) from an information source, such as a database or a user.”; [0005]-[0009], “If a precise address is not known, the task of the system… cannot be accomplished…a system that will determine a precise or accurate address from a partial/incomplete or fuzzy address… to allow a system that requires precise information to function with imprecise or ambiguous information)
Anderson (Pub. No. US 2010/0106724 A1). Discloses fuzzy comparing data entries to complete fuzzy data, including address related data (see at least [0005]; [0009]; [0126])
Conti et al. (Pub. No. US 2015/0112981 A1). Discloses determining, by the one or more processors, that the identification information comprises fuzzy identification information and in response to determining that the identification information comprises fuzzy identification information [retrieving second coding data] ([0022], “…missing information from entity identification information…deduced by looking at other entity identifying information in the document. If an area code is missing from a telephone number, for example, the area code can be found based on address information such as a city or zip code…portion of address information is partial or incorrect, a telephone number can be used…matching entity's address can be used to correct the address information…”, shows one type of address data being used to find another, such as area code relationship to zip code, although the reference does not use the term “fuzzy” it describes the basic concepts of fuzzy data; Note: The interpretation of these elements and prior art is made in view of Applicant’s specification, see at least the examples in [0032].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             March 4, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624